     Case 1:19-cv-05830-NRB Document 112 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
FRANCESCO ZANGHI and ZANGHI LLC,

                    Plaintiffs,                                 ORDER

             - against –

PIERGRAZIANO RITELLA, GIUSEPPE                          19 Civ. 5830 (NRB)
CAVALLARO, ALESSANDRO VACCA, GIANLUCA
ALOCCI, STEFANO CALLEGARI, FUTURA
HOSPITALITY LLC, STUDIO LEGALE
CAVALLARO, and GIOIA E VITA S.R.L.,

               Defendants.
--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     WHEREAS, on October 2, 2020, the Court granted leave to

defendants    who    have   been   served   in   this    case   (the    “Served

Defendants”) to file a motion to dismiss plaintiffs’ amended

complaint (ECF No. 109); and

     WHEREAS, the Court’s order directed the parties to confer on

a proposed briefing schedule for the Served Defendants’ motion to

dismiss; and

     WHEREAS, the parties have not submitted a proposed briefing

schedule; it is hereby

     ORDERED that the Served Defendants shall answer or move to

dismiss the amended complaint no later than December 1, 2020; and

it is further
     Case 1:19-cv-05830-NRB Document 112 Filed 11/13/20 Page 2 of 2



     ORDERED   that   if   the   Served   Defendants   file   a   motion   to

dismiss, plaintiffs shall have until January 5, 2021 to file a

brief in opposition and the Served Defendants shall have until

January 19, 2021 to file a reply brief.


     SO ORDERED.

Dated:    New York, New York
          November 13, 2020

                                    ____________________________
                                        NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE
